Case 1:21-cr-00048-LY Document 534 Filed 08/11/21 Page 1 of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

JEFFERY SPARKS, (26)

)

id ) CRIM. NO. A-21-CR-0448(LY)

)

)
Defendant. )

DEFENDANT’S WAIVER OF DETENTION HEARING
Defendant, after further investigation, wishes at this time to waive his right to Detention

Hearing, subject to his right bring a motion concerning detention at a later date.

Silo! tle—
fF Attoyafy for Defendant

Date
